DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/8/2021 has been entered. Claims 1-7 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/16/2020.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Regarding claim 3, lines 8-9, it appears that “the aorta information” should read “aorta information” because it refers to aorta information on the surgery. “aorta information” recited in claim 3, lines 5-6 refers to aorta information included in the blood vessel information from the past surgeries.

Regarding claim 3, line 9, it appears that “aorta information” should read “the aorta information because “aorta information” in line 9 refers to that of the past similar surgery. “aorta information” recited in claim 3, lines 5-6 also refers to aorta information included in the blood vessel information from the past surgeries.

Regarding claim 5, line 2, it appears that “the aorta information” should be specified whether it refers to “the aorta information” from past surgery or “the aorta information” on the surgery or both.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is first analyzed if the claim fulfils statutory category. The claim recites a non-transitory computer readable medium which is an apparatus. Therefore, claim does fulfil statutory category. The claim is next analyzed if a judicial exception is recited Step 2A Prong 1. The claim(s) recite(s) a series of steps regarding executes a process for assisting a doctor, acquiring disease information on the surgery and a blood vessel information relating to a shape of a portion capable of applying backup force to the catheter, acquiring a shape of a catheter used for a past similar surgery and correcting the shape of the catheter used for the past similar surgery, based on a comparison results obtained by comparing the blood vessel information on the surgery with the blood vessel information on the past similar surgery. These steps are merely a mental process being recited. Thus claim recites an abstract idea (Step 2A Prong 1- Yes).
The claims are later analyzed for determining if claims are integrated into a practical application (Step 2A Prong 2). This judicial exception is not integrated into a practical application because although the claim recites a non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor, it is a generic computer components that is utilized in implementing the recited abstract idea. Thus, according to MPEP 2106.05(b)(I) and Alice Corp. Pty. Ltd v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014), the generic computer component is merely added to perform generic computer functions. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim (Step 2A Prong 2-No).
The claim is next analyzed to determine if the claim recite additional element that amount to significantly more than the judicial exception (Step 2B). The recitation of a non-transitory computer readable medium (CRM) do not amount to significantly more than the judicial exception because it is referring to a generic computer element that is performing the recited steps. When viewing claim as whole, the entire concept do amount to significantly more than the judicial exception. Therefore, claim is not eligible subject matter under 35 USC 101 (Step 2B-NO).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/8/2021, with respect to claims 3 and 6 have been fully considered and are persuasive.  The rejection of claims 3 and 6 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 and 6 are allowed.
Claims 3 and 5 would be allowable if rewritten to overcome the objections as mentioned in the current Office Action.
The following is an examiner’s statement of reasons for allowance: Claims 1-5 were previously indicated allowable in the office action mailed on 12/16/2020.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an assistance method comprising acquiring disease information on the surgery and a blood vessel information relating to a shape of a portion capable of applying a backup force to the catheter with a scheduled information acquisition unit, acquiring a shape of a catheter used for a past similar surgery giving 
The closest prior art for an assistance method is Goyal (US 2018/0085167) including acquiring disease information on the surgery and a blood vessel information relating to a shape of a portion capable of applying a backup force to the catheter with a scheduled information acquisition unit, acquiring a shape of a catheter used for a past similar surgery giving disease information with a past information acquiring unit; but is silent regarding correcting the shape of the catheter used for the past similar surgery, based on a comparison result obtained by comparing the blood vessel information on the surgery with the blood vessel information on the surgery with the blood vessel information on the past similar surgery, and proposing the catheter having the corrected shape, as the catheter to be used for the surgery with a proposal unit.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The rejection of claim 7 has been held until claims overcome the rejection of 35 U.S.C. 101 as set forth in the current office action.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NILAY J SHAH/            Primary Examiner, Art Unit 3783